DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/1/2021, with respect to the rejection of claims 1-2 and 4-6 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-6 under 35 USC 101 has been withdrawn. 
Applicant’s arguments and amendments with respect to claims 1-2 and 4-6 previously rejected under 35 USC 103  have been considered but are moot because the new ground of rejection does not rely on  the prior rejection of record specifically challenged in the argument. Applicant’s arguments filed 10/1/2021 regarding claims 1-2 and 4-6 are drawn to amended subject matter and are addressed in the claim rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,465,286 A to Silversteen (hereinafter “Silversteen”).
For claim 1, Silversteen discloses a garment having convertible arm sleeves, comprising: 
a garment body (10); 
the garment body having a right arm opening and a left arm opening (arm openings proximate slits 21),the right arm opening having a perimeter, and the left arm opening having a perimeter separate from the perimeter of the right arm opening (right and left circular perimeter portions proximate slits 21);
a left arm sleeve, having an upper portion only partially yet permanently connected to said garment body (Silversteen has a configuration where the zipper is open, and in this configuration, a portion of the upper portion is disconnected from the garment body while the remainder of the upper portion is permanently integrally connected to the garment body), the upper portion of the left arm sleeve permanently connected to said garment body along only a portion of the perimeter of said left arm opening of the garment body so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening (“permanent portion,” see annotated fig. 2 below); and

    PNG
    media_image1.png
    430
    542
    media_image1.png
    Greyscale

a right arm sleeve, having an upper portion only partially yet permanently connected to said garment body, the upper portion of the right arm sleeve permanently connected to said garment body along only a portion of the perimeter of said right arm opening of the garment body so that the right arm sleeve is convertibly coupled to said garment body proximal to said right arm opening (see opposite sleeve of fig. 2); 
wherein the left and right arm sleeves and respective connection locations on the garment body configures said arm2Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100 sleeves to be worn in a sleeves-on configuration and to be in a sleeves-off configuration (col. 3, line 53 to col. 4, line 16). 

For claim 2, Silversteen discloses the garment of claim 1, said connection locations being at a rearward portion of the respective arm openings at which the garment body and arm sleeves are permanently connected, and leaving a frontward portion (front of slit 21) at the respective arm openings unattached to said respective arm sleeves (see annotated fig. 2 below and col. 2, lines 23-36). 

    PNG
    media_image2.png
    463
    823
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silversteen in view of US Patent 5,182,812 A to Goldsby (hereinafter “Goldsby”).
	For claim 5, Silversteen does not specifically disclose the garment of claim 1, wherein at least a portion of said right and left arm sleeves comprise a stretchable fabric material at an upper part thereof so that said stretchable fabric material can be stretched. However, attention is directed to Goldsby teaching an analogous garment with detachable sleeves (see abstract of Goldsby). Specifically, Goldsby teaches the outer layer 52 of the garment is of elastic and flexible fabric (see col. 3, lines 34-51 of Goldsby). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least a portion of said right and left arm sleeves of Silversteen comprise a stretchable fabric material at an upper part thereof, as taught by Goldsby, for purposes of providing comfort and elastic characteristics  to the wearer.

	For claim 6, Silversteen does not specifically disclose the garment of claim 1, wherein at least a portion of said garment body proximal to said right and left arm openings comprise a stretchable fabric material at an upper part thereof so that said stretchable fabric material can be stretched. However, attention is directed to Goldsby teaching an analogous garment with detachable sleeves (see abstract of Goldsby). Specifically, Goldsby teaches the outer layer 52 of the garment is of elastic .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silversteen in view of US 2014/0250565 A1 to Willows (hereinafter “Willows”). 
For claim 10, Silversteen does not specifically disclose the garment of claim 1, wherein said upper portion of said left arm sleeve is sewn, glued or woven to said garment body along only a portion of the perimeter of said left arm opening of the garment body; 
However, Silversteen does teach preferably the back section is of open-weave ventilation-affording material, as burlap, and the garment section are secured together as by convention seams (col. 1, lines 51-54). As shown in annotated fig. 2 of Silversteen above, the portion below the elements 21 and 22 appear to show a continuous fabric/material portion. Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the 
The modified Silversteen continues to teach: 
wherein said upper portion of said right arm sleeve is sewn, glued or woven to said garment body along only a portion of the perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).

	For claim 11, Silversteen does not specifically disclose the garment of claim 1, wherein said upper portion of said left arm sleeve is sewn to said garment body along only a portion of the perimeter of said left arm opening of the garment body.
However, Silversteen does teach preferably the back section is of open-weave ventilation-affording material, as burlap, and the garment section are secured together as by convention seams (col. 1, lines 51-54). As shown in annotated fig. 2 of Silversteen above, the portion below the elements 21 and 22 appear to show a Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the portions below elements 21 and 22 in fig. 2 of Silversteen, may be sewn, glued or woven since these are equivalent to the attachment means shown by Silversteen. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (see MPEP 2144.06). 
	The modified Silversteen continues to teach: 
wherein said upper portion of said right arm sleeve is sewn to said garment body along only a portion of the perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).
	 
For claim 12, Silversteen does not specifically disclose the garment of claim 1, wherein said upper portion of said left arm sleeve is glued to said garment body along only a portion of the perimeter of said left arm opening of the garment body.
However, Silversteen does teach preferably the back section is of open-weave ventilation-affording material, as burlap, and the garment section are secured together as by convention seams (col. 1, lines 51-54). As shown in annotated fig. 2 of Silversteen above, the portion below the elements 21 and 22 appear to show a continuous fabric portion. Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the portions below elements 21 and 22 in fig. 2 of Silversteen, may be sewn, glued or woven since these are equivalent to the attachment means shown by Silversteen. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (see MPEP 2144.06). 

wherein said upper portion of said right arm sleeve is glued to said garment body along only a portion of the perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions). 

	For claim 13, Silversteen does not specifically disclose the garment of claim 1, wherein said upper portion of said left arm sleeve is woven to said garment body along only a portion of the perimeter of said left arm opening of the garment body.
However, Silversteen does teach preferably the back section is of open-weave ventilation-affording material, as burlap, and the garment section are secured together as by convention seams (col. 1, lines 51-54). As shown in annotated fig. 2 of Silversteen above, the portion below the elements 21 and 22 appear to show a continuous fabric portion. Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art 
	The modified Silversteen continues to teach: 
wherein said upper portion of said right arm sleeve is woven to said garment body along only a portion of the perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).

Claims 1 and 2 are also rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0251733 A1 to Sorrentino (hereinafter “Sorrentino”) in view of Silversteen. 
For claim 1, Sorrentino discloses a garment having convertible arm sleeves, comprising: 
a garment body (chest panels 51 and 52); 
the garment body having a right arm opening and a left arm opening, the right arm opening having a perimeter, and the left arm opening having a perimeter separate from the perimeter of the right arm opening (see annotated fig. 5 below);

    PNG
    media_image3.png
    701
    929
    media_image3.png
    Greyscale

a left arm sleeve (56), 
Sorrentino does not specifically disclose wherein said left arm sleeve has an upper portion only partially yet permanently connected to said garment body, the upper portion of the left arm sleeve permanently connected to said garment body along only a portion of the perimeter of said left arm opening of the garment body so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening.
However, attention is directed to Silversteen teaching an analogous garment comprising similarly convertible arm sleeves (col. 1, line 55 to col. 2 line 38 of Silversteen). Specifically, Silversteen teaches the arm sleeves have an upper portion  (see annotated fig. 2 of Silversteen below). 

    PNG
    media_image1.png
    430
    542
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the arm sleeves (56) of Sorrentino would have been modified to comprise an upper portion only partially yet permanently connected to said garment body, the upper portion of the left arm sleeve permanently connected to said garment body along only a portion of the perimeter of said left arm opening 
The modified Sorrentino continues to teach:
a right arm sleeve (opposite 56), having an upper portion only partially yet permanently connected to said garment body, the upper portion of the right arm sleeve permanently connected to said garment body along only a portion of the perimeter of said right arm opening of the garment body so that the right arm sleeve is convertibly coupled to said garment body proximal to said right arm opening (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).
wherein the left and right arm sleeves and respective connection locations on the garment body configures said arm2Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100 sleeves to be worn in a sleeves-on configuration and to be in a sleeves-off configuration (after modification, one skilled in the art would understand the garment and sleeves 56 of Sorrentino would provide the wearer a sleeves-on and sleeves-off configuration, see teachings of Silversteen above, col. 2 lines 23-49 of Silversteen).  

For claim 2, the modified Sorrentino teaches the garment of claim 1, said connection locations being at a rearward portion of the respective arm openings at which the garment body and arm sleeves are permanently connected, and leaving a frontward portion at the respective arm openings unattached to said respective arm sleeves (see annotated figs. 1 and 2 of Silversteen below showing the location of the connected portions between the sleeves and the garment of Sorrentino, after being modified by Silversteen).  

    PNG
    media_image2.png
    463
    823
    media_image2.png
    Greyscale


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino in view of Silversteen, and in further view of US 6,298,485 B1 to Heller (hereinafter “Heller”). 
	For claim 4, the modified Sorrentino teaches the garment of claim 1, wherein said arm sleeves comprise a first pair of sleeves having a length thereof (length of sleeves 56), the first pair of sleeves being convertible between said sleeves-on and said sleeves-off configurations (see discussion for claim 1 above), said garment further comprising a second pair of sleeves (inner sleeves 53). 
	The modified Sorrentino does not specifically disclose wherein the second pair of sleeves has a length shorter than the length of the first pair of sleeves.
	However, attention is directed to Heller teaching an analogous garment comprising similarly convertible arm sleeves (abstract of Heller). Specifically, Heller teaches interchangeable long, short, or sleeveless configurations (col. 3, lines 11-39 of Heller) (col. 3, line 50 to col. 4, line 6 of Heller). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the second sleeve (53) of the modified Sorrentino would have included a second pair of sleeves having a length shorter than the length of the first pair of sleeves, as taught by Heller, for purposes of providing the wearer a desired aesthetic, increased or decreased insulation, and increased or decreased coverage of the wearer’s arms.  
	The modified Sorrentino does not specifically disclose wherein said second pair of sleeves being permanently around an entire perimeter of said respective arm openings. However, it is well known in the art of coat construction to provide the wearer sleeves permanently attached to the torso portion of the garment. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein said second pair of sleeves are permanently around an entire perimeter of said respective arm openings to maintain a continuous material portion from the torso portion to the sleeve, thereby providing the wearer a desired aesthetic, 

	For claim 9, the modified Sorrentino does teach the garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings comprise: 
a left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves and has an upper portion permanently around the entire perimeter of said left arm opening of the garment body (after modification, the sleeves of Sorrentino comprise the shorter second sleeve (53/57) permanently around the perimeter and upper portion of the arm opening, as shown, for example, in fig. 5 of Sorrentino); 
a right arm sleeve that is shorter in length than the right arm of said first pair of sleeves and has an upper portion permanently around the entire perimeter of said right arm opening of the garment body (after modification, the sleeves of Sorrentino comprise the shorter second sleeve (53/57) permanently around the perimeter and upper portion of the arm opening, as shown, for example, in fig. 5 of Sorrentino); 
wherein if said first pair of sleeves are in a sleeves-on configuration: the left arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' left arm sleeve permanently connected to said garment body along only a portion of the perimeter of said left arm opening of the garment body; and 5Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100the right arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' right arm sleeve permanently connected to said garment body along only a portion of the perimeter of said right arm opening of the garment body (as modified, the first pair of sleeves 56 of Sorrentino are configurable around the inner and shorter sleeves 53/57, see fig. 5 and para 0017 of Sorrentino).  
wherein if said first pair of sleeves are in a sleeves-off configuration: the left arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' left arm sleeve permanently connected to said garment body along only a portion of the perimeter of said left arm opening of the garment body; and the right arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' right arm sleeve permanently connected to said garment body along only a portion of the perimeter of said right arm opening of the garment body (See annotated fig. 5 below showing the second sleeve portion Sorrentino after modification).  

    PNG
    media_image4.png
    917
    903
    media_image4.png
    Greyscale


Claims 5 and 6 are also rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino in view of  Silversteen and in further view of US Patent 5,182,812 A to Goldsby (hereinafter “Goldsby”).
	For claim 5, the modified Sorrentino does not specifically disclose the garment of claim 1, wherein at least a portion of said right and left arm sleeves comprise a stretchable fabric material at an upper part thereof so that said stretchable fabric material can be stretched. However, attention is directed to Goldsby teaching an analogous garment with detachable sleeves (see abstract of Goldsby). Specifically, Goldsby teaches the outer layer 52 of the garment is of elastic 

	For claim 6, the modified Sorrentino does not specifically disclose the garment of claim 1, wherein at least a portion of said garment body proximal to said right and left arm openings comprise a stretchable fabric material at an upper part thereof so that said stretchable fabric material can be stretched. However, attention is directed to Goldsby teaching an analogous garment with detachable sleeves (see abstract of Goldsby). Specifically, Goldsby teaches the outer layer 52 of the garment is of elastic and flexible fabric (see col. 3, lines 34-51 of Goldsby). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least a portion of said garment body of the modified Sorrentino, proximal to said right and left arm openings, comprise a stretchable fabric material at an upper part thereof, as taught by Goldsby, for purposes of providing comfort and elastic characteristics  to the wearer.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino, in view of Silversteen and in further view of US 2014/0250565 A1 to Willows (hereinafter “Willows”).
For claim 10, the modified Sorrentino does not specifically disclose the garment of claim 1, wherein said upper portion of said left arm sleeve is sewn, glued or woven to said garment body along only a portion of the perimeter of said left arm opening of the garment body. 
However, the modified Sorrentino does teach the left and right sleeves are attached to said body around an entire perimeter of said left arm opening of the garment body (see fig. 5 of Sorrentino). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the attachment between the sleeve and torso sections of Sorrentino, may be sewn, glued or woven since these are equivalent to the attachment means shown by Sorrentino. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (see MPEP 2144.06). 

wherein said upper portion of said right arm sleeve is sewn, glued or woven to said garment body along only a portion of the perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino, in view of Silversteen and Heller, and in further view of US 2014/0250565 A1 to Willows (hereinafter “Willows”). 
For claim 14, the modified Sorrentino teaches the garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings (see discussion for claim 4), comprise: 
a left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves (see discussion for claim 4 above).
The modified Sorrentino does not specifically disclose wherein the left arm sleeve that is shorter has an upper portion sewn, glued or woven to said garment body around the entire perimeter of said left arm opening of the garment body. 
However, the modified Sorrentino does teach the shorter of the left sleeve is attached to said body around an entire perimeter of said left arm opening of the garment body (see fig. 5 of Sorrentino). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, 
The modified Sorrentino continues to teach: 
a right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves (see discussion for claim 4 above) and has an upper portion sewn, glued or woven to said garment body around the entire perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).

	For claim 15, the modified Sorrentino teaches the garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings (see discussion for claim 4) comprise: 
a left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves (see discussion for claim 4 above). 
The modified Sorrentino does not specifically disclose wherein the left arm sleeve that is shorter has an upper portion sewn to said garment body around the entire perimeter of said left arm opening of the garment body.
However, the modified Sorrentino does teach the shorter of the left sleeve is attached to said body around an entire perimeter of said left arm opening of the garment body (see fig. 5 of Sorrentino). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the attachment between the sleeve and torso sections of Sorrentino, may be sewn, glued or woven since these are equivalent to the attachment means shown by Sorrentino. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
	The modified Sorrentino continues to teach:
a right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves (see discussion for claim 4 above) and has an upper portion sewn to said garment body around the entire perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions). 

For claim 16, the modified Silversteen does not specifically disclose the garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings comprise: 
a left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves (see discussion for claim 4 above).
The modified Sorrentino does not specifically disclose wherein the left arm sleeve that is shorter has an upper portion glued to said garment body around the entire perimeter of said left arm opening of the garment body.  
However, the modified Sorrentino does teach the shorter of the left sleeve is attached to said body around an entire perimeter of said left arm opening of the garment body (see fig. 5 of Sorrentino). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, 
The modified Sorrentino continues to teach:
a right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves (see discussion for claim 4 above) and has an upper portion glued to said garment body around the entire perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).  

	For claim 17, the modified Silversteen does not specifically disclose the garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings (see discussion for claim 4) comprise: 
a left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves (see discussion for claim 4) 
The modified Sorrentino does not specifically disclose wherein the left arm sleeve that is shorter has an upper portion woven to said garment body around the entire perimeter of said left arm opening of the garment body.
However, the modified Sorrentino does teach the shorter of the left sleeve is attached to said body around an entire perimeter of said left arm opening of the garment body (see fig. 5 of Sorrentino). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the attachment between the sleeve and torso sections of Sorrentino, may be sewn, glued or woven since these are equivalent to the attachment means shown by Sorrentino. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.

a right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves (see discussion for claim 4 above) and has an upper portion woven to said garment body around the entire perimeter of said right arm opening of the garment body (one skilled in the art would understand the above teaching applies to both left and right sleeve portions).

	For claim 19, Sorrentino discloses a garment having convertible arm sleeves, comprising: 
a garment body (chest panels 51 and 52); 
the garment body having a right arm opening and a left arm opening through which a wearer's arms may extend (see annotated fig. 5 below);

    PNG
    media_image3.png
    701
    929
    media_image3.png
    Greyscale

a first pair of sleeves (56) comprising: 10Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100 
a left arm sleeve (left 56).
Sorrentino does not specifically disclose wherein said left arm sleeve has an upper portion only partially attached to said garment body. 
However, attention is directed to Silversteen teaching an analogous garment comprising similarly convertible arm sleeves (col. 1, line 55 to col. 2 line 38 of Silversteen). Specifically, Silversteen teaches the arm sleeves have an upper portion only partially yet permanently connected to said garment body, the upper portion of the arm sleeves permanently connected to said garment body along only a portion of the perimeter of said arm openings of the garment body so that the arm sleeves are  (see annotated fig. 2 of Silversteen below). 

    PNG
    media_image1.png
    430
    542
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the arm sleeves (56) of Sorrentino would have been modified to comprise an upper portion only partially yet permanently connected to said garment body, the upper portion of the left arm sleeve permanently connected to said garment body along only a portion of the perimeter of said left arm opening of the garment body so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening, as taught by Silversteen, for purposes of providing the wearer a means to quickly separate the sleeves from the 
	The modified Sorrentino does not specifically disclose wherein said left arm sleeve having an upper portion only partially sewn, glued or woven to said garment body.
However, the modified Sorrentino does teach the left sleeve is attached to said body around a perimeter of said left arm opening of the garment body (see teachings of Silversteen above). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the attachment between the sleeve and torso sections of Sorrentino, may be sewn, glued or woven since these are equivalent to the attachment means shown by Sorrentino. An express suggestion to substitute 
	The modified Sorrentino continues to teach:
 the upper portion of the left arm sleeve sewn, glued or woven to said garment body along only a portion of a perimeter of said left arm opening of the garment body so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening (after modification, the sleeves of Sorrentino are convertibly coupled to said garment body proximal to said left arm opening, for example, as shown in fig. 2 of Silversteen above); and 
a right arm sleeve, having an upper portion only partially sewn, glued or woven to said garment body, the upper portion of the right arm sleeve sewn, glued or woven to said garment body along only a portion of a perimeter of said right arm opening of the garment body so that the right arm sleeve is convertibly coupled to said garment body proximal to said right arm opening (one skilled in the art would understand the above teaching applies to both left and right sleeve portions); 
wherein the left and right arm sleeves and respective connection locations on the garment body configures said arm sleeves to be worn on the wearer's arms in a sleeves-on configuration and to be worn off the wearer's arms in a sleeves-off configuration (after modification, one skilled in the art would understand the garment and sleeves 56 of Sorrentino would provide 
wherein said right arm sleeve has a length (length of 56); 
wherein said left arm sleeve has a length (length of 56); 
a second pair of sleeves (inner sleeves 53)
the modified Sorrentino not specifically disclose wherein the second pair of sleeves are sewn, glued or woven around an entire perimeter of said respective arm openings. 
However, the modified Sorrentino does teach the inner sleeves 53 of the left sleeve is attached to said body around an entire perimeter of said left arm opening of the garment body (see fig. 5 of Sorrentino). Attention is also directed to Willows teaching joining garment portions (para 0080 of Willows). Specifically, Willows shows that gluing, weaving and stitching are equivalent means of joining garment portions together (a number of panels of fabric joined by sewing, gluing, woven/formed integrally together, para 0080). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. Willows represents evidence that gluing, weaving and stitching were art-recognized equivalent means for joining garment portions together. Therefore, because these were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious for the portions attaching the sleeves to the body of the garment, particularly the attachment between the sleeve and torso sections of Sorrentino, may be sewn, glued or woven 
	The modified Sorrentino does not specifically disclose said second pair of sleeves comprising: a left arm sleeve that is shorter in length than the length of the left arm sleeve of said first pair of sleeves and having an upper portion 11Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100 sewn, glued or woven to said garment body around the entire perimeter of said left arm opening of the garment body.
However, attention is directed to Heller teaching an analogous garment comprising similarly convertible arm sleeves (abstract of Heller). Specifically, Heller teaches interchangeable long, short, or sleeveless configurations (col. 3, lines 11-39 of Heller) (col. 3, line 50 to col. 4, line 6 of Heller). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the second sleeve (53) of the modified Sorrentino would have included a second pair of sleeves having a length shorter than the length of the first pair of sleeves, as taught by Heller, for purposes of providing the wearer a desired aesthetic, increased or decreased insulation, and increased or decreased coverage of the wearer’s arms.  
	The modified Sorrentino continues to teach:
a right arm sleeve that is shorter in length than the length of the right arm sleeve of said first pair of sleeves and having an upper portion sewn, glued or woven to said garment body around the entire perimeter of said right arm opening of the garment body (after modification, the sleeves of 
wherein if said first pair of sleeves are in a sleeves-on configuration: the left arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' left arm sleeve sewn, glued or woven to said garment body along only a portion of the perimeter of said left arm opening of the garment body; and the right arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' right arm sleeve sewn, glued or woven to said garment body along only a portion of the perimeter of said right arm opening of the garment body (as modified, the first pair of sleeves 56 of Sorrentino are configurable around the inner and shorter sleeves 53/57, see fig. 5 and para 0017 of Sorrentino); and 
wherein if said first pair of sleeves are in a sleeves-off configuration: the left arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' left arm sleeve sewn, glued or woven to said garment body along only a portion of the perimeter of said left arm opening of the garment body; and the right arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' right arm sleeve sewn, glued 12Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100 or woven to said garment body along only a portion of the perimeter of said right arm opening of the garment body (See annotated fig. 5 below showing the second sleeve portion Sorrentino after modification).  

    PNG
    media_image4.png
    917
    903
    media_image4.png
    Greyscale


For claim 20, the modified Sorrentino teaches the garment of claim 19, 
wherein said upper portion of said left arm sleeve is sewn to said garment body along only a portion of the perimeter of said left arm opening of the garment body; wherein said upper portion of said right arm sleeve is sewn to said garment body along only a portion of the perimeter of said right arm opening of the garment body (see teachings of Willows in discussion for claim 19 above); 
wherein the upper portion of the left arm sleeve of the second pair of sleeves that is shorter in length than the length of the left arm sleeve of said first pair of sleeves is sewn to said garment body around the entire perimeter of said left arm opening of the garment body (after modification, the sleeves of Sorrentino comprise the shorter second sleeve and permanently around the perimeter of the arm opening, as shown, for example, in figs. 5 Sorrentino); and 
wherein the upper portion of the right arm sleeve of the second pair of sleeves that is shorter in length than the length of the right arm of said first pair of sleeves is sewn to said garment body around the entire perimeter of said right arm opening of the garment body (after modification, the sleeves of Sorrentino comprise the shorter second sleeve and permanently around the perimeter of the arm opening, as shown, for example, in figs. 5 Sorrentino). 13  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino in view of Silversteen, Willows, and in further view of US 6,298,485 B1 to Heller (hereinafter “Heller”). 
For claim 18, the modified Sorrentino teaches the garment of claim 10,
wherein said arm sleeves comprise a first pair of sleeves having a length thereof (length of sleeves 56), the first pair of sleeves being convertible between said sleeves-on and said sleeves-off configurations (see discussion for claim 1 above), said garment further comprising a second pair of sleeves (inner sleeves 53).  
a length shorter than the length of the first pair of sleeves.
However, attention is directed to Heller teaching an analogous garment comprising similarly convertible arm sleeves (abstract of Heller). Specifically, Heller teaches interchangeable long, short, or sleeveless configurations (col. 3, lines 11-39 of Heller) (col. 3, line 50 to col. 4, line 6 of Heller). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the second sleeve (53) of the modified Sorrentino would have included a second pair of sleeves having a length shorter than the length of the first pair of sleeves, as taught by Heller, for purposes of providing the wearer a desired aesthetic, increased or decreased insulation, and increased or decreased coverage of the wearer’s arms.  
The modified Sorrentino does not specifically disclose wherein said second pair of sleeves being permanently around an entire perimeter of said respective arm openings. However, it is well known in the art of coat construction to provide the wearer sleeves permanently attached to the torso portion of the garment. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein said second pair of sleeves are permanently around an entire perimeter of said respective arm openings to maintain a continuous material portion from the torso portion to the sleeve, thereby providing the wearer a desired aesthetic, increased or decreased insulation, and increased or decreased coverage of the wearer’s arms.
The modified Sorrentino continues to teach:
wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings comprise: 
a left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves and has an upper portion sewn, glued or woven to said garment body around the entire perimeter of said left arm opening of the garment body (after modification, the sleeves of Sorrentino comprise the shorter second sleeve (53/57) permanently around the perimeter and upper portion of the arm opening, as shown, for example, in fig. 5 of Sorrentino) (also see discussion for claim 10 above, teaching the attachment between said shorter sleeve portion and the torso portion may be accomplished via gluing, weaving, and stitching); and 
a right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves and has an upper portion sewn, glued or woven to said garment body around the entire perimeter of said right arm opening of the garment body (after modification, the sleeves of Sorrentino comprise the shorter second sleeve (53/57) permanently around the perimeter and upper portion of the arm opening, as shown, for example, in fig. 5 of Sorrentino) (also see discussion for claim 10 above, teaching the attachment between said shorter sleeve portion and the torso portion may be accomplished via gluing, weaving, and stitching).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732